Citation Nr: 1507599	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for scars of the eyes, as secondary to service-connected hypertensive retinopathy. 

2.  Entitlement to extension of delimiting date under Chapter 35 Dependents Educational Assistance Benefits.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to an evaluation in excess of 30 percent for hypertensive cardiac disease with left ventricular hypertrophy, valvular heart disease, and mitral regurgitation. 

6.  Entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability. 

7.  Entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence. 

8.  Entitlement to an evaluation in excess of 10 percent for bilateral hypertensive retinopathy. 

9.  Entitlement to an earlier effective date for the grant of 10 percent for bilateral hypertensive retinopathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 15, 1973, to July 24, 1973, and March 26, 1986, to April 28, 1986; and in the Army from March 1977 to October 1983. This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran initially requested a personal hearing before a Veterans Law Judge.  However, in an August 2014 correspondence, the Veteran withdrew his hearing request.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2014).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for scars of the eyes, as secondary to service-connected hypertensive retinopathy, and entitlement to extension of delimiting date under chapter 35 Dependents Educational Assistance Benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a September 2013 submission, the Veteran requested that the following issues be withdrawn:  service connection for cataracts and diabetes mellitus; increased ratings for hypertensive cardiac disease with left ventricular hypertrophy, valvular heart disease, and mitral regurgitation, and bilateral hypertensive retinopathy; a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability; a temporary total evaluation due to treatment for a service-connected disability requiring convalescence; and an earlier effective date for the grant of 10 percent for bilateral hypertensive retinopathy.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of service connection for cataracts and diabetes mellitus; increased ratings for hypertensive cardiac disease with left ventricular hypertrophy, valvular heart disease, and mitral regurgitation, and bilateral hypertensive retinopathy; entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability; entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence; and an earlier effective date for the grant of 10 percent for bilateral hypertensive retinopathy have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In a September 2013 statement, the Veteran indicated that he wished to withdraw the issues of issues of service connection for cataracts and diabetes mellitus; increased ratings for hypertensive cardiac disease with left ventricular hypertrophy, valvular heart disease, and mitral regurgitation, and bilateral hypertensive retinopathy; entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability; entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence; and an earlier effective date for the grant of 10 percent for bilateral hypertensive retinopathy.  Because the Veteran has clearly indicated his wish to withdraw these issues, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2014).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these issues and they are therefore dismissed.

ORDER

The claim as to service connection for cataracts is dismissed.    

The claim as to service connection for diabetes mellitus is dismissed.    

The claim as to an evaluation in excess of 30 percent for hypertensive cardiac disease with left ventricular hypertrophy, valvular heart disease, and mitral regurgitation is dismissed.    

The claim as to entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability is dismissed.    . 

The claim as to entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence is dismissed.     

The claim as to an evaluation in excess of 10 percent for bilateral hypertensive retinopathy is dismissed.     

The claim as to an earlier effective date for the grant of 10 percent for bilateral hypertensive retinopathy is dismissed.     


REMAND

Remand is required regarding the Veteran's clam for extension of the delimiting date for Dependents Educational Assistance Benefits for issuance of a statement of the case (SOC).  In a September 2012 rating decision, the RO denied this claim.  In October 2012 and November 2012 statements, as well as in a November 2012 substantive appeal, the Veteran indicated that he disagreed with the September 2012 rating decision.  The RO has not provided the Veteran with an SOC in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the AOJ to issue and SOC addressing the claim for extension of the delimiting date under Chapter 35 Dependents Educational Assistance Benefits.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Remand is required regarding the claim for service connection for scars of the eyes, as secondary to service-connected hypertensive retinopathy, for an addendum opinion.  The Veteran essentially contends that he has scarring in his eyes due to surgery for hypertensive retinopathy.  

The pertinent evidence of record includes a May 2004 letter from Dr. OD, indicating that the Veteran had both hypertensive and sickle cell retinopathy, both of which were responsible for abnormal blood vessels growth in both eyes and required laser treatment.  A June 2007 letter from a private clinician indicated diagnoses of neovascularization-retinal, scars status-post photocoagulation, hypertensive retinopathy, and cotton-wool spots.  The clinician noted that the Veteran had scarring in both eyes from the photocoagulation which was treatment for his nondiabetic neovascularization of the retina.  A May 2009 VA treatment record noted extensive chorio-retinal scarring in each eye secondary to sickle cell retinopathy.  A September 2009 VA examination report noted mild hypertensive retinopathy with mild arteriovenous nicking in both eyes without evidence of cotton-wool spots, and proliferative sickle cell retinopathy, status-post photocoagulation.  An October 2009 VA treatment record indicated that the Veteran had laser eye surgery in each eye for hypertensive retinopathy and sickle cell retinopathy.  A March 2010 VA treatment record showed that the Veteran had multiple laser scars with residual vitreoretinal fibrosis in each eye, and the diagnoses included sickle cell retinopathy status-post laser treatment in each eye without active neovascularization in either eye.  A December 2010 VA examination report indicated that the Veteran had a history of treated sickle cell retinopathy and not hypertensive retinopathy, his treatment was related to sickle cell retinopathy and not to hypertensive eye disease, and there was scarring from the previous treatment.  The examiner stated that the notes from the previous examination were more likely than not consistent with sickle cell disease and sickle cell retinopathy, rather than hypertensive retinopathy.  

The Board finds that another examination is necessary to determine whether the Veteran's eye scars are related to his service-connected hypertensive retinopathy.  The weight of the current VA evidence shows that the Veteran's eye scars are due to his sickle cell retinopathy, but it appears that he had eye surgery for both sickle cell retinopathy and hypertensive retinopathy.  Dr. OD indicated that the Veteran needed laser treatment for both eye conditions.  Additionally, the December 2010 VA examiner concluded that the Veteran's past treatment was not for hypertensive retinopathy but instead for sickle cell retinopathy.  Also, as pointed out by the Veteran's representative in the November 2014 informal hearing presentation, the December 2010 VA examiner did not have Dr. OD's treatment records from 2004.  Accordingly, the Veteran should be afforded another eye examination. 


Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC addressing the issue of extension of the delimiting date under Chapter 35 Dependents Educational Assistance Benefits.  The SOC must include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  This issue should not be certified to the Board unless a substantive appeal is submitted.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the nature and etiology of his eye scars.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, to specifically include Dr. OD's 2004 treatment records.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the Veteran's lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

      The examiner must then provide the following opinions:  
      
a. Is it at least as likely as not (a 50 percent probability or more) that the Veteran has eye scars either caused by or permanently aggravated by his service-connected hypertensive retinopathy, to include any surgeries conducted therefor?

b. Is it possible to separate out the causation of any eye scars, to include whether any surgeries were conducted strictly for sickle cell retinopathy versus only for hypertensive retinopathy?

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for service connection for eye scars must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


